The foregoing statement of the case will suffice for a very general outline of the issues of fact presented for determination, and the contention of the respective parties to this litigation. As no question which would be of value as a precedent is involved in the issues thus outlined, we have deemed it unnecessary to give a more detailed statement of the insistence of the parties to this suit.
The result of this appeal is rested upon the determination of two issues of fact presented: First, whether or not complainant is a bona fide purchaser for value without notice of the note which forms the basis of this suit; and, second, in the event this issue is found adversely to the complainant, whether the respondent Baldwin has established to the reasonable satisfaction of the judicial mind his defense.
The evidence is very voluminous, and has been argued elaborately and ably by counsel for the respective parties. To analyze and discuss the same here would extend this opinion to undue length, and while it might be gratifying to counsel, who have so zealously presented their cause, yet we are of the opinion that such a discussion would serve no useful purpose, and we therefore content ourselves with a mere statement of our conclusion. This is in accordance with the present policy in determining issues of fact. See Acts 1915, pp. 594, 595, § 3.
Suffice it to say the evidence has been most carefully examined and re-examined, and duly weighed and considered in the light of the elaborate argument. Nor do we think any detail of any importance has escaped attention. We are reasonably satisfied from the testimony that the complainant, when he discounted the note here in question, had knowledge of facts sufficient to preclude him from the protection of a bona fide purchaser without notice of a negotiable paper. Section 5011, Code 1907.
It cannot be questioned that, if the evidence offered by the respondent in this cause is to be accepted, it is sufficient to discharge him from liability on the note as indorser. We are reasonably satisfied that the respondent by his proof has sufficiently met the burden upon him in the establishment of his defense.
The determination of these two issues of fact in favor of appellees determines the result of this appeal, and the decree of the chancery court will be accordingly affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and SAYRE, JJ., concur.